DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al. (U.S. Patent 4,690,001).
Considering claim 1, Harvey discloses a system for measuring strain comprising: 
-  a tensile specimen marker 23,24 for use on a tensile specimen, the tensile specimen marker comprising; a first arm, a second arm, and a spring connecting the first arm to the second arm; 
-  wherein the first arm removably attaches to a first side of a tensile specimen;
-  wherein the second arm removably attaches to a second side of the tensile specimen; and 
-  wherein the first arm comprises a marker configured to define a position on the tensile specimen (Figures 1 and 3; Column 2, lines 15-29).  
Considering claim 2, Harvey discloses that the tensile specimen marker comprises at least one of: a dot, a cone, or a flat sheet (Figures 1 and 3; Column 2, lines 15-29).  
Considering claim 3, Harvey discloses that the first arm is configured to place the marker on the first side of the tensile specimen (Figures 1 and 3; Column 2, lines 15-29).
Considering claim 4 Harvey discloses that the second arm comprises an attachment feature configured to attach to and grip the second side of the tensile specimen (Column 2, lines 15-29).
Considering claim 7, Harvey discloses that the tensile specimen marker is flexible or rigid (This would be required since the claim covers both possible options).  
Considering claim 10, Harvey discloses at least two tensile specimen markers (23,24; Figures 1 and 3).  
Considering claim 11, Harvey discloses the tensile specimen (Abstract; Figures 1 and 3).  
Considering claim 12, Harvey discloses that the tensile specimen is a wire, a dog-bone, a rectangle or any flat form (Figure 1 and 3).  
Considering claim 14, Harvey discloses a method for measuring strain comprising: 
-  providing a tensile specimen (Figures 1 and 3; Column 2, lines 4-44); 
-  applying at least two of removable markers to the tensile specimen (Column 2, lines 15-29); 
-  measuring strain between the removable markers (Column 2, lines 20-44).  
Considering claim 15, Harvey discloses that the step of measuring strain comprises using a video extensometer to detect a location of each of the at least two removable markers (Figure Column 2, line 37 - Column 3, line 7, optical extensometer with video signal).  
Considering claim 16, Harvey discloses that the least two of removable markers are configured to attach to specimens comprising different materials (Column 2, lines 20-44, clips are not bound by any material choice of the specimen).  
Considering claim 17, Harvey discloses that a location of the at least two of removable markers is detected by a video extensometer, a laser extensometer, or a DIC system (Figure Column 2, line 37 - Column 3, line 7, optical extensometer with video signal).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (U.S. Patent 4,690,001). in view of Sauter (PG-PUB 2020/0383685).
Considering claim 5, Harvey fails to explicitly disclose that the attachment feature comprises a spiral, a pin extending from the second arm, or a flat gripping surface.
However, Sauter teaches an attachment clip having two arms connected by a spring, wherein the attachment feature comprises a spiral, a pin extending from the second arm, or a flat gripping surface (Figures 1-3; [0039-45]).
One or ordinary skill in the art could have simply substituted the known clip of Sauter for the clip of Harvey and the results of the substitution would have been predictable and repeatable.  Given that both Sauter and Harvey teach the use of clips, the two structures are functionally equivalent, and thus interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip having a second arm with an attachment feature that is one of a spiral, a pin or a flat surface, as taught by Sauter, in the invention by Harvey.
Considering claim 6, Harvey fails to explicitly disclose that the spring is configured to move the first and second arms from a closed configuration to an open configuration; wherein in the closed configuration the first and second arms press against the tensile specimen; and wherein in the open configuration, the first and second arms do not engage the tensile specimen.  
However, Sauter teaches a clip having a first and second arm connected by a spring, wherein the spring is configured to move the first and second arms from a closed configuration to an open configuration; wherein in the closed configuration the first and second arms press against a specimen; and wherein in the open configuration, the first and second arms do not engage the specimen (Figures 1-3; [0039-45]). 
One or ordinary skill in the art could have simply substituted the known clip of Sauter for the clip of Harvey and the results of the substitution would have been predictable and repeatable.  Given that both Sauter and Harvey teach the use of clips, the two structures are functionally equivalent, and thus interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip having a closed and an open configuration, which are switchable by the spring, as taught by Sauter, in the invention by Harvey.
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (U.S. Patent 4,690,001). in view of Hart et al. (WO 2004/073487).
Considering claim 8, Harvey fails to explicitly disclose that the first arm, second arm, and the spring comprise a unitary body.
However, Hart teaches a clip having a first arm, a second arm, and a spring in a unitary body (Abstract).
One or ordinary skill in the art could have simply substituted the known clip of Hart for the clip of Harvey and the results of the substitution would have been predictable and repeatable.  Given that both Hart and Harvey teach the use of clips, the two structures are functionally equivalent, and thus interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip having a unitary construction, as taught by Hart, in the invention by Harvey.
Considering claim 9, Harvey fails to explicitly disclose that the first arm, the second arm, and the spring comprise multiple connected parts.  
However, Hart teaches a clip having a first arm, the second arm, and the spring comprise multiple connected parts (Abstract).
One or ordinary skill in the art could have simply substituted the known clip of Hart for the clip of Harvey and the results of the substitution would have been predictable and repeatable.  Given that both Hart and Harvey teach the use of clips, the two structures are functionally equivalent, and thus interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip having multiple parts connected together, as taught by Hart, in the invention by Harvey.
Considering claim 13, Harvey discloses that the at least two tensile markers are configured to be attached and removed (Column 2, lines 4-29, clip-on flags that are replaceable), but Harvey fails to disclose that the tensile markers are also reusable.
However, Hart teaches the use of reusable clips (Abstract).
One or ordinary skill in the art could have simply substituted the known clip of Hart for the clip of Harvey and the results of the substitution would have been predictable and repeatable.  Given that both Hart and Harvey teach the use of clips, the two structures are functionally equivalent, and thus interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a reusable clip, as taught by Hart, in the invention by Harvey.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (U.S. Patent 4,690,001). in view of Chilinski et al. (Hart et al. (WO 2004/073487).
The invention by Harvey discloses that the at least two removable markers are attached to the tensile specimen, but fails to explicitly disclose using a ruler to specify a distance between the at least two removable markers on the tensile specimen.  
However, Chilinski teaches the use of a ruler to specify a distance between markers on a tensile specimen (Figures 1, 2 and 5; [0014-15]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a ruler to specify a distance between markers on the tensile specimen as taught by Chilinski, in the invention by Harvey.  The motivation for doing so is to remove the time-consuming process of manually measuring a spacing distance and to provide an accurate reference baseline (Chilinski, [0003-5]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a ruler holding more than the at least two removable markers to provide for placing more than two markers at more than two locations on the tensile specimen to allow for measuring transvers strain in addition to vertical strain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
AT 505 036 discloses a video extensometer for measuring strain of a tensile testing specimen having markings thereon.
DE 102005019372 discloses a marking apparatus for providing marks on a tensile testing specimen, the markings being applied by an inkjet printer.
KE 20120110526 discloses a device for applying a set distance for scribed markings on a tensile testing specimen, wherein the scribed markings are measured by a ruler.  
Kamegawa and Peterson et al. disclose optical extensometers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 30, 2022